Citation Nr: 0518836	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  04-03 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to special monthly compensation based on the need 
for aid and attendance of another person or on account of 
being housebound.


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had service during World War II and was a 
prisoner of war from April to September 1942.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is appealing entitlement to special monthly 
compensation based on the need for regular aid and attendance 
of another person and/or housebound status.  The record 
reflects a May 2002 examination to determine the veteran's 
need for aid and assistance and housebound.  The May 2002 
examiner determined that the veteran's present cardiovascular 
status was not causing his need for aid and attendance, but 
his residuals of his CVA (cerebrovascular accident) was.  

The Board notes that the provisions of 38 C.F.R. § 3.309 
pertaining to diseases subject to presumptive service 
connection for prisoners of war were amended effective 
October 7, 2004, to include stroke and its complications.  
See 69 Fed. Reg. 60083-60090 (October 7, 2004) and 70 Fed. 
Reg. 37040-37042 (June 28, 2005).  It would appear that this 
new regulatory provision may have an impact on the present 
appeal, and this change in law must be considered by the RO. 

The Board also notes that additional evidence has been 
received of record since the most recent supplemental 
statement of the case.  Such evidence must be reviewed by the 
RO.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review all of the 
evidence of record in light of the 
revisions to 38 C.F.R. § 3.309 as set 
forth in 69 Fed. Reg. 60083-60090 
(October 7, 2004) and 70 Fed. Reg. 37040-
37042 (June 28, 2005) as it pertains to 
stoke and its residuals as a presumptive 
disease for former prisoners of war.  The 
RO should determine if any grant of 
service connection is warranted for 
stroke and should again consider whether 
the criteria have been met for 
entitlement to special monthly 
compensation based on the need for aid 
and attendance of another person or on 
account of being housebound.  Any 
necessary additional development should 
be undertaken.

2.  If the benefit remains denied, the 
veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded and opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




